Citation Nr: 0124748	
Decision Date: 10/16/01    Archive Date: 10/23/01	

DOCKET NO.  95-11 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
knee sprain, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of left 
medial meniscectomy, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an effective date prior to February 12, 
1998, for a 10 percent evaluation for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

A September 1997 RO decision denied a separate evaluation for 
degenerative joint disease of the right knee.  In April 1998, 
the veteran submitted a notice of disagreement, indicating 
disagreement with the failure to grant a separate evaluation 
for arthritis of the right knee.  An April 2001 RO decision 
granted a separate evaluation for degenerative joint disease 
of the right knee.  Although the veteran's May and September 
2001 statements continued to indicate the existence of an 
issue regarding whether a separate rating for arthritis of 
the right knee is warranted, the Board concludes that the 
April 2001 RO decision, granting a separate evaluation for 
arthritis of the right knee, causes any issue of entitlement 
to a separate evaluation for arthritis of the right knee to 
be moot.

The April 2001 RO decision also denied entitlement to 
specially adapted housing or special home adaptation grant.  
The veteran filed a notice of disagreement with this action 
in May 2001 and a statement of the case was issued in July 
2001.  The record does not indicate that a substantive appeal 
regarding the issue of entitlement to specially adapted 
housing or special home adaptation grant has been received.

The issues of entitlement to increased ratings for 
degenerative joint disease of the right knee and residuals of 
left medial meniscectomy as well as the issue of an increased 
rating for degenerative joint disease of the left knee are 
the subject of the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of right knee 
sprain are manifested by no more than severe instability; the 
scar is not superficial, poorly nourished, have repeated 
ulceration, tender and painful on objective demonstration, or 
limit the function of any part.

2.  A March 19, 1997, Board decision denied the veteran's 
attempt to reopen a claim for service connection for a left 
knee disorder.

3.  On March 25, 1997, the veteran submitted a claim for 
service connection for a left knee disorder.

4.  A September 1997 RO decision granted service connection 
for arthritis of the left knee with instability effective 
August 23, 1993; the veteran appealed the evaluation assigned 
by this decision.

5.  The veteran's arthritis of the left knee was manifested 
by painful motion effective March 25, 1997.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for residuals of right knee sprain have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103(A) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Codes 5257, 7803, 7804, 7805 (2001).

2.  The criteria for an effective date of March 25, 1997, for 
the assignment of a 10 percent evaluation for degenerative 
joint disease of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5101(a), 5102, 5103, 5103(A) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, Part 4, Diagnostic Codes 5003, 5010, 5260, 5261, 5256 
(2001); VAOPGCPREC 9-98; Lichtenfels v. Derwinski, 
1 Vet. App. 484 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  See also recently 
published regulations at 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.  The 
veteran has been afforded VA examinations and treatment 
records have been obtained.  It is pointed out that the only 
issues being finally decided herein are the claims for an 
increased rating for residuals of right knee sprain and an 
earlier effective date for a 10 percent evaluation for 
degenerative joint disease of the left knee.  The issues of 
entitlement to increased evaluations for degenerative joint 
disease of the right knee, residuals of left medial 
meniscectomy, and degenerative joint disease of the left knee 
are the subject of the remand portion of this decision.  
Therefore, the Board concludes that it may now proceed, 
without prejudice to the veteran, to finally adjudicate the 
two indicated issues because there is no indication that any 
further notification or development could be undertaken that 
has not already been accomplished with respect to the issues 
finally decided herein.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, which 
would warrant an exposition of the remote clinical history 
and findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

I.  Residuals of Right Knee Sprain

The veteran's service-connected residuals of right knee 
sprain have been evaluated under the provisions of Diagnostic 
Code 5257 of the Rating Schedule.  Diagnostic Code 5257 
provides that for impairment of the knee manifested by severe 
recurrent subluxation or lateral instability, a 30 percent 
evaluation is warranted.  This is the highest evaluation 
provided for by this diagnostic code.  The record does not 
reflect impairment of the tibia and fibula approximating 
nonunion and a higher evaluation under Diagnostic Code 5262 
is not for assignment.  38 C.F.R. § 4.7.  In this regard, the 
Board observes that the issue of entitlement to an increased 
rating for degenerative joint disease of the right knee is 
the subject of the remand portion of this decision.  While 
degenerative joint disease of the right knee is evaluated 
based upon loss of range of motion, the issue currently being 
decided by the Board is residuals of right knee sprain and 
has been evaluated under Diagnostic Code 5257 without regard 
to loss of range of motion.  See VAOPGCPREC 9-98 providing 
that knee disability evaluated under Diagnostic Code 5257 may 
also be separately rated for arthritis based on limitation of 
motion.

There is no competent medical evidence that the veteran's 
scar of the right knee is other than well healed and there is 
competent medical evidence indicating that the scar is well 
healed.  The report of a November 2000 VA fee-basis 
examination indicates that the scar on the right knee has no 
disfigurement, keloid formation, limitation of function, or 
underlying tissue loss.  It is nontender.  Therefore, a 
preponderance of the evidence is against a finding that the 
scar on the right knee is superficial, poorly nourished, has 
repeated ulceration, is tender and painful on objective 
demonstration, or limits the function of any part.  
Therefore, a separate evaluation for the scar on the right 
knee, as contemplated by Esteban v. Brown, 6 Vet. App. 259 
(1994), is not warranted.  38 C.F.R. Part 4, Diagnostic 
Codes 7803, 7804, 7805.

On the basis of the above analysis regarding the current 
assignment of the highest evaluation available under 
Diagnostic Code 5257 and the arthritis with any resulting 
loss of range of motion to be evaluated separately, as well 
as evidence relating to the scar of the right knee, a 
preponderance of the evidence is against an evaluation 
greater than the 30 percent that is currently assigned for 
residuals of right knee sprain under Diagnostic Code 5257.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2001), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  The record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
Rating Schedule.  In this regard, the November 2000 VA 
fee-basis examination report reflects that the veteran 
continues employment that has existed for four years and does 
not associate any disability of the right knee that is 
related to an evaluation under Diagnostic Code 5257 as 
causing marked interference with the veteran's employability 
or resulting in frequent hospitalizations.

II.  Earlier Effective Date

A March 19, 1997, Board decision denied the veteran's attempt 
to reopen his claim for service connection for a left knee 
disorder.

The effective date of an evaluation and award of compensation 
based on an original claim for direct service connection will 
be the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the date of receipt of 
claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  The effective date of an award of 
compensation based upon new and material evidence received 
after a final disallowance will be the date of receipt of the 
new claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant may be considered an informal claim.  
38 C.F.R. § 3.155(a) (2001).

The RO's September 1997 rating decision grants service 
connection for left knee arthritis with instability effective 
August 23, 1993.  It does this on the basis that the veteran 
submitted, on March 25, 1997, a statement from a private 
physician indicating that there is a relationship between the 
veteran's service-connected right knee disability and his 
left knee disability and the veteran's admission to a VA 
hospital on August 23, 1993.  The September 1997 decision 
does not refer to the Board's March 1997 denial.  A review of 
the record reflects that records relating to the VA 
hospitalization in August 1993 were already of record at the 
time of the Board's March 1997 denial and the statement from 
the private physician was not received until after March 19, 
1997, the date of the Board's denial.  Therefore, the Board 
concludes that the March 19, 1997, denial of the veteran's 
attempt to reopen his claim for service connection for a left 
knee disability is final.  His initial attempt to reopen his 
claim for service connection for a left knee disorder, 
following the March 19, 1997, Board denial, was received on 
March 25, 1997.  Accordingly, the earliest effective date 
that may be assigned for the 10 percent evaluation for the 
veteran's degenerative joint disease of the left knee is 
March 25, 1997.

The record reflects that effective March 25, 1997, the 
veteran had degenerative joint disease of the left knee and 
he had painful motion of the left knee as well.  See reports 
of June 1994 VA X-ray of the left knee and July 1994 VA 
examination and February and March 1997 private report and 
letter.

VAOPGCPREC 9-98 provides that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  With consideration of arthritis of 
the left knee identified by X-ray and painful motion of the 
left knee, a 10 percent evaluation for degenerative joint 
disease of the left knee, and the analysis regarding the 
earliest date that service connection for left knee 
disability could be established, a 10 percent evaluation for 
degenerative joint disease of the left knee from March 25, 
1997, is warranted.  See Lichtenfels v. Derwinski, 
1 Vet. App. 484 (1991).  However, based on the above analysis 
with respect to the earliest effective date that service 
connection for degenerative joint disease of the left knee 
can be assigned, a preponderance of the evidence is against 
an effective date prior to March 25, 1997, for a 10 percent 
evaluation for degenerative joint disease of the left knee.

As indicated previously, the Board's decision herein, 
regarding degenerative joint disease of the left knee, is 
limited to determining whether an effective date prior to 
February 12, 1998, for a 10 percent evaluation is warranted 
and does not address the issue of entitlement to an 
evaluation greater than 10 percent for degenerative joint 
disease of the left knee.


ORDER

An evaluation greater than 30 percent for residuals of right 
knee sprain is denied.

An effective date of March 25, 1997, for a 10 percent 
evaluation for degenerative joint disease of the left knee is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

A September 1997 RO decision granted service connection for 
left knee arthritis with instability and assigned a 
10 percent evaluation.  In November 1998, the veteran 
submitted a notice of disagreement, indicating his 
disagreement with the 10 percent evaluation assigned for 
arthritis of the left knee.  The record does not indicate 
that a statement of the case has been issued regarding the 
issue of entitlement to an increased evaluation for 
degenerative joint disease of the left knee.  Where there is 
a notice of disagreement, a remand, not referral, is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

The reports of the May 1997 VA examination as well as the 
November 2000 VA fee-basis examination both reflect that the 
veteran experienced bilateral knee pain with pain on motion.  
It is also indicated, in the May 1997 VA examination report, 
that the veteran has excess fatigability in the right knee 
because of pain and weakened motion because of pain.  While 
the November 2000 examination report sets forth ranges of 
motion for each knee and indicates that there was pain at 
130 degrees' flexion and 10 degrees' extension on the right 
and pain at 110 degrees' flexion and 10 degrees' extension on 
the left, it goes on to state that range of motion of the 
affected joints is "additionally limited by pain 
bilaterally."  It is unclear if this statement indicates that 
the range of motion reported is reflective of the range of 
motion that can be accomplished even with pain, or that there 
is additional limitation when pain is considered.  Further, 
the November 2000 report addresses the veteran's complaints 
regarding symptoms that are evaluated under Diagnostic 
Code 5257, but does not set forth objective findings 
regarding instability or subluxation of the left knee.

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the VCAA 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
also recently published regulations at 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.

2.  The RO should contact the veteran and 
his representative and request that they 
provide the names, addresses and dates of 
all treatment, both VA and non-VA, that 
the veteran has received for his right 
and left knees since August 2000.  After 
obtaining any necessary authorization, 
the RO should attempt to obtain copies of 
all pertinent treatment records.

3.  Then, the RO should arrange for a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected right and left knee 
disabilities.  All indicated tests and 
studies should be performed and all 
findings reported in detail.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected right and 
left knee disabilities, including setting 
forth in degrees of excursion any 
limitation of motion of the right and 
left knees.  The examiner should indicate 
if the veteran experiences recurrent 
subluxation or lateral instability of the 
left knee and, if so, characterize the 
degree of recurrent subluxation or 
lateral instability as slight, moderate, 
or severe.  The examiner is also 
requested to:  (1) Express an opinion as 
to whether pain that is related to the 
veteran's service-connected right and 
left knee disabilities could 
significantly limit the functional 
ability of the right and left knees 
during flareups, or when the right and 
left knees are used repeatedly over a 
period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flareups; 
(2) determine whether as a result of the 
service-connected right and left knee 
disabilities, the right and left knees 
exhibit weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  A complete 
rationale should be offered for any 
opinion provided.

4.  Then after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issues on appeal.

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



